BlandFord, Justice.
Dickson sued out possessory warrant against Partee to recover possession of certain cotton. The case was tried before the judge of the county court, and he awarded the cotton to Dickson. The plaintiff in the proceedings made the following case: Partee let Sank Mathews have the use of certain land for one year for the clearing. Mathews, finding that he could not cultivate the land, let Dickson have it. Dickson cultivated the land until July, when Partee drove off Dickson’s hands and afterwards gathered the crop by picking out the cotton; and it is this cotton which is the subject of the controversy.
We are quite clear that, under these facts, a possessory warrant will not lie; argument is unnecessary, demonstration not needed. The superior court should have sustained the petition for certiorari, reversed the judgment of the county judge, and directed the possessory warrant to have been dismissed.
Judgment reversed.